Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 06/30/2020 for application number 15/181,772.  Claims 1-20 are pending in the case.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan (US 2016/0063883 A1) in view of Martins (US 6608615 B1) and in further view of Kim (US 2012/0280901 A1).
With respect to claim 1:
Jeyanandarajan teaches a method comprising: 
determining, by one or more processors, a user context and a cognitive state of a user; adjusting, by one or more processors, a visual style of other images display on a ¶ 14-15: “The target states may be associated with a particular engagement level, a particular cognitive workload, specific brain region(s) that are activated (and/or patterns of activation), and/or other considerations… the target states may be derived from biometric sensor readings of control users that have participated in, or are concurrently participating in, the interactive multimedia presentation”; ¶ 17: “the modification component may be configured to determine one or more modifications to the interactive multimedia presentation based on the determined parameter value(s)… The one or more modifications may include a change to one or more of the visual component… and/or other component of the interactive multimedia presentation (e.g., for a given lesson, part of a give lesson, and/or other considerations)”). 
Jeyanandarajan does not explicitly teach wherein the user context is defined by a location type of a current physical location of the user; identifying, by one or more processors, a preferred focal point for the user; wherein the preferred focal point is a visual appearance of a first image being displayed on a test graphical user interface and selected by the user as the preferred focal point of the use; adjusting, by one or more processors, a visual style of other images displayed on a first graphical user interface according to the identified preferred focal point for the user, where the test graphical user interface and the first graphical user interface are different graphical interfaces; 
Martins teaches identifying, by one or more processors, a preferred focal point for the user, where the preferred focal point is a visual appearance of an image being displayed on a test graphical user interface and selected by the user as the preferred focal point for the user (claim 1: “displaying information on a display; passively tracking changes in a user's eye gaze while the user is browsing the information shown on the display during a first viewing session; storing the gaze history image as a record of historical information about the user's direction of gaze while viewing the information during the first viewing session”);
	adjusting, by one or more processors, a visual style of other images displayed on a first graphical user interface according to the identified preferred focal point for the user, where the test graphical user interface and the first graphical user interface are different graphical interfaces (claim 1: “redisplaying the information on the display in a second viewing session by modifying the appearance of the information on the display based on the stored gaze history image generated during the first viewing session”; claim 2: “wherein the information comprises data on a web page”; note here that the GUI generated during the first viewing session may be seen as the test GUI and the GUI where the modification occurs during the second viewing session may be seen as the first GUI, and thus, the two GUIs are different GUIs);
presenting, by one or more processors, the first graphical interface that displays the other images to the user using the adjusted visual style (claim 1: “redisplaying the information on the display in a second viewing session by modifying the appearance of the information on the display based on the stored gaze history image generated during the first viewing session”; claim 6: “wherein modifying the appearance of the displayed information comprises modifying at least one of the color, brightness, contrast, and location of the displayed information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jeyanandarajan with those of Martins in order to overcome defects in traditional web browsing by tracking the user's eye gaze while the user is browsing a web page and by modifying the presentation of the web page to the user based on the tracked gaze (Martins, col. 2, ll. 28-32).  Jeyanandarajan and Martins do not expressly disclose wherein the user context is defined by a location type of a current physical location of the user.
In the same field of endeavor, Kim discloses wherein the user context is defined by a location type of a current physical location of the user ([0047], [0048]; the GUI displays differently depending on the user location).
It would have been obvious to one of ordinary skill in the art, having the teaching of Jeyanandarajan and Martins and the teaching of Kim before him prior to the effective filling date, to modify the customizable theme detection taught by Jeyanandarajan and Martins to include the environment dependent user interface control taught by Kim with the motivation being to provide customizable themes based on the user environment.

With respect to claim 3:
first image.
Martins teaches wherein the visual appearance of the image is caused by applying a level of visual muting of the image (claim 8: “progressively fading out visibility of the displayed information based on changes in the gaze history image”).
With respect to claim 4:
Jeyanandarajan teaches receiving, by one or more processors, biometric sensor output from a biometric sensor that is monitoring the user in real-time; assessing, by one or more processors, the cognitive state of the user based on the biometric sensor output from the biometric sensor that is monitoring the user in real-time; and YOR920160234US1 Page 28 of 33adjusting, by one or more processors, the visual style of the first image according to the biometric sensor output from the biometric sensor that is monitoring the user in real-time(¶ 11: “The sensor readings component may be configured to obtain information from the client computing platform associated with the user. The obtained information may include information related to biometric sensor readings of the user. In some implementations, the obtained information may include the biometric sensors readings themselves, descriptions of one or more cognitive states of the user during the participation in the interactive multimedia presentation, and/or other information”; ¶ 13: “the biometric sensor readings may include and/or otherwise facilitate brainwave activity monitoring and/or recording in real time, or near real time, as the user interacts with the interactive multimedia presentation”; ¶ 17: “the modification component may be configured to determine one or more modifications to the interactive multimedia presentation based on the determined parameter value(s)… The one or more modifications may include a change to one or more of the visual component… and/or other component of the interactive multimedia presentation (e.g., for a given lesson, part of a give lesson, and/or other considerations)”).
With respect to claim 9:
Jeyanandarajan teaches determining, by one or more processors, that the user is in a user cohort having a certain set of knowledge (¶ 15: “the target states may be derived from biometric sensor readings of control users that have participated in, or are concurrently participating in, the interactive multimedia presentation. The control users may be individuals that demonstrate mastery of the content (e.g., the skillset) presented in the interactive multimedia presentation, and/or other considerations. For example, the control users may be experts in the field related to a skillset, and/or other considerations (e.g., for a math lesson, the control user may be a mathematician, and/or other considerations)”); 
determining, by one or more processors, that users in the user cohort prefer a particular visual style for images displayed on the first graphical user interface; and in response to determining that users in the user cohort prefer the particular visual style for images displayed on the first graphical user interface, adjusting, by one or more processors, images displayed on the first graphical user interface by using the particular visual style preferred by the users in the user cohort (¶ 17: “the modification component may be configured to determine one or more modifications to the interactive multimedia presentation based on the determined parameter value(s)… The one or more modifications may include a change to one or more of the visual component… and/or other component of the interactive multimedia presentation (e.g., for a given lesson, part of a give lesson, and/or other considerations)”).
With respect to claim 11:
Jeyanandarajan does not explicitly teach wherein said adjusting the visual style of the first image comprises adjusting a positioning of the first image by displaying the first image on a particular location on the first graphical user interface.
Martins teaches wherein said adjusting the visual style of the first image comprises adjusting a positioning of the first image by displaying the first image on a particular location on the first graphical user interface (col. 6, ll. 7 – 17: “When historic and instantaneous gaze information is available, web page advertisements could be modified in many ways using the present invention. One technique would be to have advertising animation in a banner be triggered by the gaze of the user. When the user looks at the ad, the ad changes its appearance in response. Another technique would be to have placement of a banner ad in a web page driven by historic browsing data. For example, every time that a user visits an information portal, the banner would be displayed in a different region of the page according to historic gaze data saved in the gaze history database”).
With respect to claim 18:
Claim 18 contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Martins, and further in view of Kim and Kerr et al. (US 2017/0098152 A1).
With respect to claim 2:
Jeyanandarajan does not explicitly teach receiving, by one or more processors, vision sensor readings from a vision sensor that detects a location on a second graphical user interface at which the user is looking; identifying, by one or more processors, a visual style of a second image being displayed at the location on the second graphical user interface upon which the user has chosen to focus; and adjusting, by one or more processors, the visual style of the first image on the first graphical user interface to match the visual style of the second image.
Martin teaches receiving, by one or more processors, vision sensor readings from a vision sensor that detects a location on a second graphical user interface at which the user is looking; identifying, by one or more processors, a visual style of a second image being displayed at the location on the second graphical user interface upon which the user has chosen to focus (claim 24: “wherein the gaze tracker captures a series of images of the user's face, analyzes the images to generate vectors of the user's gaze, the vectors representing an eye gaze change from one point on the display to another; and summarizes the vectors into a gaze history for the user for the displayed information”; col. 5, ll. 18-47: “Using the example of FIG. 2, one can see how the user's gaze moved around the web page according to the gaze history and how this information may be used to modify the display of a web page. The first group of regions on the center left portion of page where the user read a short news article may correspond to a light gray rectangle in the gaze history image as shown in FIG. 4, instead of a long continuous line… In another example, suppose that the second group of regions on the center right portion of the page where the user looked at the photo of the baseball pitcher and scanned other news headlines received more attention from the user (e.g., more eye gaze)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jeyanandarajan with those of Martins in order to overcome defects in traditional web browsing by tracking the user's eye gaze while the user is browsing a web page and by modifying the presentation of the web page to the user based on the tracked gaze (Martins, col. 2, ll. 28-32).
Martins does not explicitly teach identifying, by one or more processors, a visual style of a second image being displayed at the location on the second graphical user interface; and adjusting, by one or more processors, the visual style of the first image on the first graphical user interface to match the visual style of the second image.
Kerr teaches identifying, by one or more processors, a visual style of a second image being displayed at the location on the second graphical user interface; and adjusting, by one or more processors, the visual style of the first image on the first graphical user interface to match the visual style of the second image(abstract: “one or more specific attributes found in an image can be modified utilizing one or more specific attributes found in another image… to extract attributes of images, such as color, composition, font, style, and texture from one or more images. A user may modify at least one of these attributes in a first image based on the attribute(s) of another image”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jeyanandarajan, Martins and Kim with those of Kerr in order to modify one or more specific attributes found in an image based on attributes of another image.
With respect to claim 20:
Claim 20 contains subject matter similar in scope to claims 1 and 2, and thus, is rejected under similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Martins, and further in view of Kim and Tseng (US 8195203 B1).
With respect to claim 5:
The prior art as combined does not explicitly teach receiving, by one or more processors, a physical location sensor output that identifies the current physical location of the user; establishing, by one or more processors, the user context according to the current physical location of the user; and adjusting, by one or more processors, the visual style of the first image according to the current physical location of the user.
Tseng teaches receiving, by one or more processors, a physical location sensor output that identifies a current physical location of the user; establishing, by one or more processors, the user context according to the current physical location of the user; and adjusting, by one or more processors, the visual style of the first image according to the figs. 1-2; col. 11, ll. 34-59: “The location for the user is then determined relative to the home environment and the travel environment (430). For example, the wireless device may use a GPS system to determine if the user is residing in their primary residence or in a hotel… In response to determining that the user is located in the home environment, the wireless device loads the home configuration (435). For example, the wireless device may load a home configuration indicating that information local to the wireless device and online information in order to display home environmental information (e.g., a wakeup page) when the specified time has been reached. The wireless device then accesses home environmental information required to present the home configuration. In response to determining that the user is located in the travel environment, the wireless device loads the travel configuration (445). The wireless device then accesses travel environmental information required to present the travel configuration. For example, travel information may be loaded that provides access to transportation and dining services”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of The prior art as combined with those of Tseng in order to alter visual appearances of graphical objects of a user interface of a device depending on the geographical location of the device.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Martins, and further in view of Kim and Eivazi et al. (US 2017/0139475 A1).
With respect to claim 6:
The prior art as combined does not explicitly teach determining, by one or more processors, whether the user is concurrently viewing the first graphical user interface with one or more other users; and in response to determining that the user is concurrently viewing the first graphical user interface with one or more other users, adjusting, by one or more processors, the visual style of the first image based on a combination of preferred focal points of the user and the one or more other users.
Eivazi teaches determining, by one or more processors, whether the user is concurrently viewing the first graphical user interface with one or more other users; and in response to determining that the user is concurrently viewing the first graphical user interface with one or more other users, adjusting, by one or more processors, the visual style of the first image based on a combination of preferred focal points of the user and the one or more other users(¶ 14: “utilization of user gaze for the modification of items. These items may include: webpages, documents, pictures or any number of visual representations”; ¶ 22: “at least one indication of gaze comprises a plurality of indications of gaze. This plurality of indications of gaze could originate from a plurality of users [i.e., concurrently viewing the GUI]. Modifications could be performed at least partially based on the indications of gaze originating from a plurality of users [i.e., adjusting the visual style based on combined focal points of the plurality of users]”; ¶ 22-25: “Modifications could be performed at least partially based on the indications of gaze originating from a plurality of users… This statistical information could be compiled from a plurality of indications of gaze… Modifications could be performed at least partially based on statistical information.  Examples of statistical information compiled include a percentage of users which gaze at element A and a percentage which gaze at element B. For example, 35% of users may gaze at element A while 4% of users may gaze at element B… An aspect of certain embodiments is that prominence of items is modified based at least partially on indication of gaze. Modification of prominence may be performed such that an item which is gazed at more than another item is increased and/or decreased in prominence”; note here that gazing of elements at a GUI is gathered from multiple users.  The gathered information is used to modify the elements on the GUI based on preferred focal points of the multiple users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of The prior art as combined with those of Eivazi in order for tracking of user gaze and modification of items based at least partially on the tracked user gaze (Eivazi, ¶ 1).
With respect to claim 13:
The prior art as combined discloses …based on whether the current physical location of the user is the public location or the private location (Kim, [0047], [0048]).  The prior art as combined does not explicitly teach wherein said adjusting the visual style of the first image comprises adjusting a size of the first image displayed on the first graphical user interface.YOR920160234US1 Page 30 of 33
¶ 25: “prominence of items is modified based at least partially on indication of gaze. Modification of prominence may be performed such that an item which is gazed at more than another item is increased and/or decreased in prominence”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the prior art as combined with those of Eivazi in order for tracking of user gaze and modification of items based at least partially on the tracked user gaze (Eivazi, ¶ 1).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Martins, and further in view of Kim and Milchtaich (US 2011/0072257 A1).
With respect to claim 7:
The prior art as combined does not explicitly teach determining, by one or more processors, that the user is in a user cohort that prefers images having a brightness that is below a predetermined level; and in response to determining that the user is in the user cohort that prefers images having the brightness that is below the predetermined level, adjusting, by one or more processors, the brightness of the images displayed on the first graphical user interface to that which is below the predetermined level. 
	Milchtaich teaches determining, by one or more processors, that the user is in a user cohort that prefers images having a brightness that is below a predetermined level; and in response to determining that the user is in the user cohort that prefers images ¶ 16-19: “providing a user of a Personal Computer (PC) having one or more physical and/or cognitional limitations, with an improved PC experience… assigning values to a plurality of pre-defined parameters associated with the user (e.g. based on the user's own evaluation of pre-defined display(s) presented to him), wherein at least one of the a plurality of pre-defined parameters is a member of a group consisting of: brightness value, contrast value, background color, text size value, text color preference… adjusting at least one of the settings' values of the PC used by the user, based on the value of the one or more pre-defined parameters selected out of the plurality of pre-defined parameters.”  At least according to table 1 and ¶ 58-59, as an example, the brightness may be set according to the user’s preferences, which includes lowering the brightness level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of The prior art as combined with those of Milchtaich in order for improving accessibility to information displayed on computers, and in particular, to the adaptation of computer experience and browsing functionality for use by elderly people and/or people having physical and/or psychological limitations (Milchtaich, ¶ 1).
With respect to claim 8:
The prior art as combined does not explicitly teach determining, by one or more processors, that the user is in a user cohort that prefers images that utilize colors from a 
	Milchtaich teaches determining, by one or more processors, that the user is in a user cohort that prefers images that utilize colors from a predefined group of colors; and in response to determining that the user is in a user cohort that prefers images that utilize colors from the predefined group of colors, adjusting, by one or more processors, the colors of YOR920160234US1 Page 29 of 33the images displayed on the first graphical user interface by using the colors from the predefined group of colors(¶ 16-19: “providing a user of a Personal Computer (PC) having one or more physical and/or cognitional limitations, with an improved PC experience… assigning values to a plurality of pre-defined parameters associated with the user (e.g. based on the user's own evaluation of pre-defined display(s) presented to him), wherein at least one of the a plurality of pre-defined parameters is a member of a group consisting of: brightness value, contrast value, background color, text size value, text color preference… adjusting at least one of the settings' values of the PC used by the user, based on the value of the one or more pre-defined parameters selected out of the plurality of pre-defined parameters.”  At least according to table 1 and ¶ 58-59, as an example, the color may be set according to the user’s preferences, which includes setting it dark, or one that is not blue or green, etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of The prior Milchtaich, ¶ 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Martins, and further in view of Kim and Barkett et al. (US 2014/0160148 A1).
With respect to claim 10:
The prior art as combined does not explicitly teach retrieving, by one or more processors, user-inputs by the user to a social network describing a preferred visual style of the user; and adjusting, by one or more processors, images displayed on the first graphical user interface by using the preferred visual style found in the user-inputs by the user to the social network.
Barkett teaches retrieving, by one or more processors, user-inputs by the user to a social network describing a preferred visual style of the user; and adjusting, by one or more processors, images displayed on the first graphical user interface by using the preferred visual style found in the user-inputs by the user to the social network (¶ 9: “Particular embodiments provide for customization of aspects of an image, including color saturation, hue, contrast, and brightness, amongst others. An image may be customized for display in accordance with a viewing context. The viewing context may comprise one or more factors, including… user preferences”; ¶ 11: “User preferences may comprise preferences of a user associated with… preferences of one or more social-networking connections of a user. In particular embodiments, the user preferences may comprise those of one or more social-networking connections of a user (e.g., if the user belongs to an interest group for gothic-style digital imagery, the preferences of one or more other users in the interest group may be considered)”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of The prior art as combined with those of Barkett in order to customize images based on a user profile associated with a user stored in a social networking system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Martins, and further in view of Kim and Cheung et al. (US2013/0290993A1).
With respect to claim 12:
The prior art as combined does not explicitly teach wherein said adjusting the visual style of the first image comprises adjusting a resolution of the first image displayed on the first graphical user interface.
Cheung teaches wherein said adjusting the visual style of the first image comprises adjusting a resolution of the first image displayed on the first graphical user interface(¶ 51: “such eye tracking may include determining the number of gazes on the area of interest for a given time window. For example, such a determination of the number of gazes may illustrate the proportion of gazes on the area of interest of a video window as compared to other areas in the display area. The number of gazes can be measured as the concatenation of successive fixations within the area of interest and provide an indication of the importance of the video window to a user, and may be used to trigger picture quality adjustment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of The prior art as combined with those of Cheung in order to adjust quality of picture based on user’s interest of a particular region in a viewing area.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeyanandarajan in view of Martins, and further in view of Kim and Ferguson et al. (US8577166B1).
With respect to claim 16:
Jeyanandarajan in view of Martins does not explicitly teach wherein a second graphical user interface displays a webpage, and wherein the method further comprises: inserting, by one or more processors, a new image into the webpage, wherein the new image comports with the adjusted visual style used by the first graphical user interface.
Ferguson teaches wherein a second graphical user interface displays a webpage, and wherein the method further comprises: inserting, by one or more processors, a new image into the webpage, wherein the new image comports with the adjusted visual style used by the first graphical user interface (col. 3, ll. 29-50: using an interface of a web site builder, an image may be adjusted, and then inserted into a webpage reflecting the changes made to the image). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jeyanandarajan and Martins with those of Ferguson in order for optimizing an image for a web site using a focal point of the image (Ferguson, col. 3, ll. 29-31).

Allowable Subject Matter
Claims 14, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173